Order unanimously affirmed, without costs. Memorandum: Within two days of its entry, defendant moved to vacate a default judgment taken against it by plaintiff. Defendant concedes that its failure to serve an answer after plaintiff had consented to an extension of time may only be characterized as law office failure. Nevertheless, Special Term was empowered to excuse the default (CPLR 2005). Given the well-established policy favoring dispositions on the merits, the lack of any prejudice to plaintiff, and the possible merit of the defenses which defendant seeks to assert, Special Term did not abuse its discretion in vacating the default judgment (CPLR 5015, subd [a]; Aces Mechanical Corp. v Cohen Bros. Realty & Constr. Corp., 99 AD2d 455). (Appeal from order of Supreme Court, Chautauqua County, Ricotta, J. — vacate default judgment.) Present — Dillon, P. J., Hancock, Jr., Green, Moule and Schnepp, JJ.